


116 HRES 1273 IH: Nullifying the impeachment of Donald John Trump.
U.S. House of Representatives
2020-12-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1273
IN THE HOUSE OF REPRESENTATIVES

December 31, 2020
Mr. King of Iowa submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Nullifying the impeachment of Donald John Trump.


Whereas the U.S. Constitution states that The President, Vice President and all civil Officers of the United States, shall be removed from Office on Impeachment for, and conviction of, Treason, Bribery, or other high Crimes and Misdemeanors; and Whereas President Donald J. Trump committed no such impeachable offense and has been exonerated and acquitted after a baseless, unconstitutional sham impeachment: Now, therefore, be it

That the impeachment of Donald John Trump, President of the United States, is nullified, as if such impeachment had not occurred, due to a lack of a constitutional basis for such impeachment, the House of Representatives having failed to substantiate its allegations of Treason, Bribery, or other high Crimes and Misdemeanors, which is required by the United States Constitution.   